DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 
2.	This Office Action is responsive to an Amendment entered 01/06/2021.

Status of Claims
3.	Claims 1-4 and 8-23 are pending in this application.

Allowable Subject Matter
4.	Claims 1-4 and 8-23 are allowed. 
Reason for Allowance
5.	The prior art of records considered as a whole fails to anticipate or render limitations "… a multimedia content distribution system, with specific structures/steps (especially underlined) for dynamic allocation of multimedia server resources, comprising a first multimedia server and a second multimedia server each coupled to a network, the first multimedia server and the second multimedia server respectively comprising first multimedia server resources and second multimedia server resources configured to support multimedia transmission services for transmission of multimedia content via the network; a data store to store data representative of a predictive resource usage model for a plurality of multimedia transmission services, wherein the predictive resource usage model is generated according to a prediction of resource needs of the plurality of multimedia transmission services, wherein the prediction is determined based on historical resource usage data for historical operating parameters including a time of day, a network status, and a plurality of event portions of a first programming event, and wherein the predictive resource usage model comprises a matrix that is indexed based upon combinations of the historical operating parameters; a resource allocation module that performs operations comprising: for each event portion of a plurality of event portions of a second programming event, determining operating parameters and applying the predictive resource usage model to the first multimedia server and to the second multimedia server according to the operating parameters, to determine for each of the first multimedia server and the second multimedia server, respectively, a relative priority for the plurality of multimedia transmission services, the relative priority including a relative level of predicted server resource usage during the event portion, and thereby determine a first allocation of the first multimedia server resources and a second allocation of the second multimedia server resources between the plurality of multimedia transmission services, wherein the resource allocation module receives inputs indicating resource utilization characteristics associated with a first event portion of the first programming event, and generates resource utilization characteristic data for the plurality of multimedia transmission services for a second event portion of the second programming event, wherein the first event portion corresponds to a first commercial break in the first programming event, and the second event portion corresponds to a second commercial break in the second programming event; and allocating the first multimedia server resources and the second multimedia server resources to the plurality of multimedia transmission services for the event portion based respectively on the first allocation and the second allocation…” in Independent Claim 1 to be obvious. 
	
Claim 11 directed to a corresponding method implemented by the multimedia content distribution system as recited in claim 1 is also allowed.
16 directed to a non-transitory machine-readable medium comprising executable instructions to implement a corresponding method by the multimedia content distribution system as recited in claim 1 is also allowed.

6.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Correspondence Information
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRED PENG whose telephone number is (571)270-1147.  The examiner can normally be reached on Monday - Friday 11 AM to 8 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on (571)272-4195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HSIUNGFEI PENG/Primary Examiner, Art Unit 2426